IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,367-01


                          EX PARTE MICHAEL D. BAXLEY, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1476368-A IN THE 176TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated assault - family member and sentenced to imprisonment for fifteen years.

        The trial court signed an order designating issues on December 3, 2018. After 180 days from

the day the writ application was served on the State, the writ application was forwarded to this Court.

TEX . R. APP . P. 73.5.

        We remand this application to the 176th District Court of Harris County to allow the trial

judge to complete an evidentiary investigation and enter findings of fact and conclusions of law.
       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: October 23, 2019
Do not publish